DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 34-64 are pending and currently under consideration for patentability.   
Claims 1-33 have been cancelled and new claims 34-64 are added in claim amendments submitted on April 20th, 2022. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendments to overcome the 101 rejection,  112(b) rejection, drawing objections, and 112(f) rejections are accepted by the examiner.  Accordingly, the previously applied 101, 112(b), 112(f)  rejections and drawing objections have been withdrawn.
 
Response to Arguments
Applicant's arguments filed April 20th, 2022 have been fully considered but they are not persuasive. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the prior art does not teach a vv ECMO device and the exact number of holes on the cannula) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the argument that Ryan is not a single cannula, instead two separate cannulas, it is clear from figure 4a of the Ryan reference that the separate lumens (220 and 230) are part of one single body and are not separate cannulas. 
In response to applicant's argument that Japanese patent and the Richardson publication is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references teach cannulas, and these cannula qualities are obvious to combine with a cannula for another purpose.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, Ryan remains as the primary reference in the below rejection for disclosing a majority of the claim limitations; JP and Richardson also remain in the present rejection as secondary references for teaching the anti-bacterial coating, the venous basket, and the clamp modifications.  

Claim Objections
Claim 34 is objected to because of the following informalities: “oxygentated” in line 6 should be corrected to the spelling of “oxygenated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 5, line 15 refers to “silus material”. This is new matter it was not disclosed in the specification nor the prior claim set. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42, 58, 59, and 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 fails to distinctly claim subject matter as “silus material” is unknown in the art and is not defined in the specification. As currently written, examiner is unclear as to how to interpret “silus material”; accordingly, for the purpose of examination, the claim will be interpreted as silver material. 
Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is rejected for the use of the phrase “at least one lower end hole” . It is unclear if this is the same end hole as referred to in claim 34. 
Claim 59 fails to distinctly place the lower end hole. The phrase “on top of said at least one lower venous basket and below said single body.” is unclear but for the purposes of the examination the directions will be considered of along an axis perpendicular to the longitudinal axis.
  Claim 64 recites the limitation " said at least one rotatable stabilizer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-43, 45-60 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et all (WO2015089047A1) in view of JP2015527138.

Regarding Claim 34, Ryan teaches a cannula (vascular device, 200) (figures 1, 4, and 6) for oxygenation of contaminated blood and for returning oxygenated blood to a patient (paragraph 0006), the cannula comprising: 
a single body (first lumen, 220) having a plurality of openings (ports, 222), the plurality of openings adapted to collect and spray the blood (paragraph 0052), said single body having a double lumen structure (220 and second lumen, 230), the double lumen structure having a first end  (distal end, 250) and a second end (proximal end) (paragraph 0048), the first end (250) adapted to allow the contaminated blood to leave the patient's body (paragraph 0051), the second end adapted to allow the oxygenated blood to enter the patient's body (paragraph 0042); 
a plurality of indicators (transducers, 240 and 260) located on the upper portion of said single body (250)(figure 4 and 6) and in one of the plurality of openings (222) of said single body and at a lower portion of said single body, said plurality of indicators (240 and 260) adapted to show a level of the blood (paragraph 0012: ; 
at least one reinforced area (support structure, 236) that is resilient and breakage-resistant (paragraph 0052, connection formed by support structure is permanent), said at least one reinforced area located in the upper portion of said single body(figure 4A); 
at least one upper venous opening (222) formed on said single body, said at least one upper venous opening adapted to allow the blood to enter thereinto (figure 1) (paragraph 0044); 
at least one arterial opening (232) adapted to allow clean blood to be ejected therefrom (paragraph 0045); 
said single body (220) having an elliptical shape and having non-concentric placement of the lumens of double lumen structure (230 and 220) (figure 4a), wherein the lumen in said single body that has a second end has a circular cross-section (figure 4a).
However, Ryan fails to disclose a configuration when at least one anti -bacterial coating located on the upper part of the body that is adapted to contact skin of the patient; at least one lower venous basket end located at the lower end of the body and having at least one basket end opening; at least one lower end hole on the body, which is located such that it is on the upper side of the lower venous basket end;  at least one clamp securing the body on the patient's skin.
JP2015527138 teaches a device for catheterization which is the same field of endeavor, and specifically teaches at least one anti-bacterial coating located on the upper part of the body that is adapted to contact skin of the patient (Paragraph 0115). JP2015527138  also teaches at least one lower venous basket (distal tip, 507) end located at the lower end of the body and having at least one basket (507) end opening (circular end hole, 511)(Figure 321); at least one lower end hole (side, 513) on the body, which is located such that it is on the upper side of the lower venous basket (507) end (Figure 321) and at least one clamp securing the body on the patient's skin (Paragraph 0092);
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention: to modify the cannula wall of Ryan to include the antibacterial coating similar to that disclosed by JP2015527138, to limit risk of infection (Paragraph 0115);  to modify the cannula wall of Ryan to include lower venous basket similar to that disclosed by JP2015527138 allow for ease of insertion into the patient (paragraph 0042); and to modify the cannula wall of Ryan to include a clamp similar to that disclosed by JP2015527138 to secure the device to prevent misuse or injury and secure the pump to the patient (paragraph 0092).

Regarding Claim 35, Ryan in view of JP2015527138 teaches the cannula of claim 34. Ryan further teaches, wherein the first (250) and second ends (proximal end) of the double lumen structure (220 and 230) are at the upper portion of said single body (paragraph 0052).

Regarding Claim 36, Ryan in view of JP2015527138 teaches the cannula of claim 34. Ryan further teaches, wherein said plurality of indicators (260 and 240) comprise a pair of indicators (260 and 240), said at least one upper venous opening (222) formed between the pair of indicators (figure 6).

Regarding Claim 37, Ryan in view of JP2015527138 teaches the cannula of claim 34. Ryan further teaches, wherein said plurality of indicators comprise a pair of indicators (260 and 240) formed at the upper portion and at the lower portion of said at least one arterial opening (222) (figure 6).

Regarding Claim 38, Ryan in view of JP2015527138 teaches the cannula of claim 34. Ryan further teaches, wherein said at least one arterial opening (232) positioned below one indicator (240 and 260) of said plurality of indicators and under said at least one upper venous opening (222) (figure 6).

Regarding Claim 39 Ryan in view of JP2015527138 teaches the device of claim 37. Ryan teaches the first (250) and second (proximal end) end, but fails to teach that the anti-bacterial coating  is located on the body.  JP2015527138 teaches a cannula that comprises an anti-bacterial coating (Paragraph 0115) located on the body (507). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer cannula wall of Ryan to include an anti-bacterial coating, similar to that disclosed by JP2015527138, to prevent infection (Paragraph 0115). JP2015527138 discloses the claimed  invention except for coating between connections for the first and second end.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add anti-bacteria coating between connections for the first and second end, since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse, 86 USPQ  70. and so that the areas inserted in the patient are safe against infection. 

Regarding Claim 40 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein said at least one reinforced area (236) is located between connection points (the first and second end is connected through the single body) of the first (250) and second ends (proximal end) (paragraph 0048) (figure 4).

Regarding Claim 41 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches, wherein the elliptical shape (figure 4a) of said single body (210) extends from connection point (the entire body is points of connection) for the first and second ends to said at least one arterial opening (232)(figure 4a).

Regarding Claim 43 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein said plurality of indicators (240 and 260) on the upper portion of said single body (210).  However Ryan fails to teach that the anti- bacterial coating is located at an upper part of one of said plurality of indicators on the upper portion of said single body. JP2015527138 teaches said at least one anti-bacterial coating located on the upper portion of the body (paragraph 0115). It would have been obvious to one having ordinary skill in the art at the time the invention was made to add anti-bacteria coating between connections for the first and second end, since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse, 86 USPQ  70. and so that the areas inserted in the patient are safe against infection. 

Regarding Claim 45 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches a plurality of said plurality of indicators (240 and 260) at a top and a bottom of said at least one upper venous (222)(figure 6) opening indicate a beginning and an end of the respective at least one upper venous opening. Ryan in view of JP2015527138 discloses the claimed invention except for the opening to be used to indicate a beginning and an end of the respective at least one upper venous opening. It would have been obvious  to one having ordinary skill in the art at the time the invention was made to for the opening to be used to indicate a beginning and an end of the respective at least one upper venous opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70, and since the indicators should test the blood volume before and after the venous openings.  

Regarding Claim 46 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches a plurality of indicators (240 and 260) but fails to teach at least one lower venous basket.  JP2015527138 teaches a lower venous basket (507).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123). Ryan in view of JP2015527138 discloses the claimed invention except for the plurality of indicators positioned above the lower venous basket. It would have been obvious  to one having ordinary skill in the art at the time the invention was made to add the indicators above the lower venous basket since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70. It would have also been obvious to position the indicators above the basket to measure the volume of blood before exiting the basket. 

Regarding Claim 47 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein at least one indicator(240) of said plurality of indicators is C-shaped (236)(figure 4a) and defines an arterial opening (232) at said at least one arterial opening (232).

Regarding Claim 48 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan fails to teach an elastic reinforcement area of claim 15.  JP2015527138 teaches a cannula characterized in that said cannula comprises a reinforced area (Paragraph 0119) that is elastic (Paragraph 0026: ePTFE or Dacron material) but resistant to breakage and used for preventing breakage of the body.  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Ryan to include a reinforced elastic area, similar to that disclosed by JP2015527138, in order to adapt the cannula best for the patient (paragraph 007). 

Regarding Claim 49 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein said at least one upper venous opening (222) is located on a top of said single body (210) (figure 4).

Regarding Claim 50 Ryan in view of JP2015527138 teaches the device of claim 48. Ryan teaches wherein said at least one upper venous opening (222) comprises a plurality of upper venous openings (222) having a circular cross-section between a pair of indicators (240 and 260)  of said plurality of indicators (240 and 260) (figure 6).

Regarding Claim 51 Ryan in view of JP2015527138 teaches the device of claim 49. Ryan teaches wherein the plurality of upper venous openings (222) are located gradually on said single body (figure 4) .

Regarding Claim 52 Ryan in view of JP2015527138 teaches the device of claim 48. Ryan teaches wherein said at least one upper venous opening (222) comprises a plurality of upper venous openings (222) each of an elliptical cross-section (figure 6) between a pair of indicators (240 and 260) of said plurality of indicators (figure 6).

Regarding Claim 53 Ryan in view of JP2015527138 teaches the device of claim 51. Ryan teaches wherein the plurality of upper venous openings (222) comprise holes extending through said single body (210).

Regarding Claim 54 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein said at least one arterial opening (232) having a round or elliptical cross-section (figure 5) .

Regarding Claim 55 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan teaches wherein said at least one arterial (232) opening has a curved structure (figure 5).

Regarding Claim 56 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan fails to teach the lower venous basket having a plurality of holes on a top thereof.  JP2015527138 teaches wherein said at least one lower venous basket (507) has a plurality of holes (513) on top thereof (Figure 32D). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123) and it is obvious to place the holes on top of the lower venous basket so the holes are no obstructed upon insertion.  

Regarding Claim 57 Ryan in view JP2015527138 teaches the device of claim 34, and Ryan further teaches the distal end (250) of the double lumen structure (220 and 230). However, Ryan fails to teach the lower venous basket of claim 57.  JP2015527138 teaches wherein the lower venous basket (507) has basket end openings (holes, 513) (figure 32). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lower cannula end of Ryan to include the basket at the end of the venous lumen, similar to that disclosed by JP2015527138, in order to increase surface area for blood diffusion.

Regarding Claim 58 Ryan in view JP2015527138 teaches the device of claim 34, and Ryan further teach wherein at least one lower end hole (232) is located under said single body (figure 6) and above said at least one lower venous basket. However Ryan fails to teach a lower venous basket. JP2015527138 teaches a lower venous basket (507).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123). Ryan in view of JP2015527138 discloses the claimed invention except for the lower end hole positioned above the lower venous basket.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the lower end hole above the lower venous basket since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70, and so that the hole is not obstructed by implantation of the lower venous  basket.
 
Regarding Claim 59 Ryan in view JP2015527138 teaches the device of claim 57, and Ryan further teaches wherein said at least one lower end hole (232)is on top of said at least one lower venous basket and below said single body (figure 6). However Ryan fails to teach a lower venous basket. JP2015527138 teaches a lower venous basket (507).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula end of Ryan to include the lower venous basket, similar to that disclosed by JP2015527138, for more ease of insertion to the patient and a greater surface area for blood diffusion and to reduce blood stagnation (Paragraph 0123). Ryan in view of JP2015527138 discloses the claimed invention except for the plurality of indicators positioned above the lower venous basket. It would have been obvious  to one having ordinary skill in the art at the time the invention was made to add the lower end hole above the lower venous basket since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70 and so that the hole is not obstructed by implantation of the lower venous  basket.

Regarding Claim 60 Ryan in view JP2015527138 teaches the device of claim 34, and Ryan further teaches wherein said at least one upper venous opening (222) and said at least one lower end hole (232) are located on both sides of said single body (figure 6).

Regarding Claim 64 Ryan in view of JP2015527138 teaches the device of claim 34.  Ryan teaches at least one rotatable (paragraph 0045) stabilizer(236) and the first (250) and second ends (proximal end) of the double lumen (220 and 230) structure. However, Ryan and JP2015527138 fails to teach one clamp. JP2015527138 teaches wherein said at least one clamp (Paragraph 0092); Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by JP2015527138, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (Paragraph 0092).  Ryan in view of JP2015527138 discloses the claimed invention except for wherein said at least one clamp is positioned in an area between said at least one rotatable stabilizer and the first and second ends. It would have been obvious  to one having ordinary skill in the art at the time the invention was made  to modify the position of said at least one clamp disclosed by Ryan in view of JP2015527138 so that it is positioned in an area between said at least one rotatable stabilizer and the first and second ends since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70, and to most effectively stabilize the cannula in the patient. 

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 34 above, and further in view of  Melsungen (DE 202016005966 U1).
Melsungen teaches a device used for fixing a tube to a surface (paragraph 001) comprising: a clamp (14), two webs (16), two channels (18), a reinforcement area (31), and a plastic tube (12) (figure 1). The device is attached to a patient’s skin via sewing (paragraph 0021) , is elastic (paragraph 0023), and detachable (paragraph 0025).
Regarding Claim 61 Ryan in view of JP2015527138 teaches the device of claim 34. Ryan and JP2015527138 fail to teach the clamp that can be tied to the body that has a pair of ears.  Melsungen teaches a device wherein said at least one clamp (device, 14) has pair of ears (webs, 16) adapted to allow a suture to tie said single body to the skin of the patient (paragraph 0021) . Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003).

Regarding Claim 62 Ryan in view of JP2015527138 teaches the device of claim 60. Ryan and JP2015527138 fail to teach the clamp that can be detached from the body.  Melsungen teaches a clamp (14) that can be attached to and detached from said single body (removal of cover and clamp in claim 6) Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003) and easily adapted (paragraph 0022).
Regarding Claim 63 Ryan in view of JP2015527138 teaches the device of claim 60. Ryan and JP2015527138 fail to teach that the clamp has a pair of channels. Melsungen teaches wherein said at least one  clamp (14) has a pair of channels (18) (figure 1) (Paragraph 0021). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula of Ryan in view of JP2015527138 to include a skin clamp, similar to that disclosed by Melsungen, in order to secure the device to the patient to prevent slipping in and out of the patient’s body (paragraph 003).

Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO2015089047A1) in view of JP2015527138, as applied to claim 34 above, and further in view of Richardson (US 20070197855 A1).
Richardson teaches a cannula designed for inflow and outflow comprising: an indicator (18) made of radio opaque material (paragraph 0067).
Regarding Claim 44 Ryan and JP2015527138 in view of Richardson teaches the device of claim 34. Ryan and JP2015527138 fail to teach the radio opaque tape material of the indicator.  Richardson teaches wherein at least one of said plurality of indicators (18) is a radiopaque tape (paragraph 0067).Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the indicators disclosed by Ryan in view of JP2015527138 to  be a radio-opaque  tape, similar to that disclosed by Richardson, in order to increase visibility and clarity of indication and to enable imaging (paragraph 0028).

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/Primary Examiner, Art Unit 3781